t c memo united_states tax_court estate of nicholas telesmanich deceased kresimir telesmanich executor petitioner v commissioner of internal revenue respondent docket no filed date kresimir telesmanich pro_se robert w mopsick for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6404 the estate of nicholas telesmanich deceased the estate kresimir telesmanich executor challenged respondent’s full unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure disallowance--final determination_letter denying the estate’s claim_for_abatement of interest for income_tax liabilities for and through the issues for decision are whether the estate is entitled to an abatement of interest of dollar_figure under sec_6404 and whether the doctrine_of equitable_estoppel prevents respondent from assessing the interest findings_of_fact there are no written stipulations however joint exhibits 1-j through 5-j were received in evidence and are incorporated herein by this reference on date nicholas telesmanich decedent died decedent’s nephew kresimir telesmanich mr telesmanich was named executor of the estate the estate included dollar_figure held in accounts with fidelity investments fidelity at the time of his death decedent resided in croatia mr telesmanich attempted to have decedent’s will probated in new jersey but the new jersey court required that the will be probated in croatia the croatian court refused to issue letters testamentary or to recognize the executor and mr telesmanich was unable to gain access to the estate’s funds until february although it is unclear from the record it appears that this was the sole asset or at least the only substantial asset of the estate mr telesmanich resided in new jersey when the petition was filed conversation with the irs in mr telesmanich contacted the internal_revenue_service irs to obtain an employer_identification_number for the estate soon after mr telesmanich received a letter from the irs stating that he was required to file a form_1041 u s income_tax return for estates and trusts for mr telesmanich called the irs and explained that he was unable to pay the taxes because he could not gain access to the estate’s funds mr telesmanich is unable to name the person with whom he spoke or the exact date on which the call took place the unidentified irs employee instructed mr telesmanich to pay the taxes when he gained access to the funds and to send a letter to the irs explaining his situation which mr telesmanich promptly did the irs employee told mr telesmanich that he would not owe anything other than the taxes after that conversation mr telesmanich was under the impression that interest would not accrue on the underlying tax_liabilities although the irs employee did not specifically mention whether interest would be assessed after croatia completed the probate process in fidelity obtained its own attorney in croatia and required affidavits from the beneficiaries recognizing mr telesmanich as executor before allowing mr telesmanich access to the funds filing and payment of taxes once mr telesmanich gained access to the estate’s funds in he promptly filed the estate’s form sec_1041 for year sec_2001 through and paid the corresponding tax_liabilities upon receipt of the returns respondent assessed late-filing and failure to pay additions to tax along with interest on the additions to tax and underlying tax_liabilities respondent abated the additions to tax and interest thereon at mr telesmanich’s request but not the interest on the underlying tax_liabilities respondent subsequently issued a full disallowance--final determination_letter denying mr telesmanich’s request for abatement of interest because there is no provision in the internal_revenue_code that permits the abatement of interest when taxes are not paid timely i interest abatement opinion we review the commissioner’s determination not to abate interest for abuse_of_discretion sec_6404 the court will direct the commissioner to abate interest only if the commissioner’s exercise of discretion was arbitrary capricious or without sound basis in fact or law see 112_tc_19 mathia v commissioner additions to tax and interest were not assessed for because no tax was owed for that year tcmemo_2009_120 kincaid v commissioner tcmemo_1999_419 sec_6404 provides that the secretary may abate the assessment of interest on any payment of tax to the extent that any unreasonable error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of interest only when no significant aspect of the error or delay is attributable to the taxpayer sec_6404 flush language a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301 b proced admin regs in contrast a decision concerning the proper application of federal tax law is not a ministerial_act sec_301_6404-2 proced admin regs mr telesmanich contends that he is entitled to interest abatement because the irs employee with whom he spoke told him no a managerial act is an administrative act that involves a temporary or permanent loss of records or the exercise of judgment or discretion relating to personnel management during the processing of a taxpayer’s case sec_301_6404-2 proced admin regs mr telesmanich does not argue that the irs employee erred in performing a managerial act additional payments would be required if he paid the taxes when the funds became available respondent counters that this cannot be grounds for abatement because it involves the proper application of federal tax law and thus is not a ministerial_act see sec_301_6404-2 proced admin regs sec_6601 requires that a taxpayer pay interest on any assessed federal_income_tax that is not paid on or before the last date prescribed for payment and that such interest be computed for the period from such last date to the date paid see also 550_us_501 it is well settled that an irs employee’s giving incorrect advice on the proper application of federal tax law is not a ministerial_act see nelson v commissioner tcmemo_2004_34 concluding that irs employee’s incorrect advice to taxpayer on consequence of individual_retirement_account distribution was not ministerial_act sainte-yves v commissioner tcmemo_2002_ concluding that irs employee’s alleged advice on deductibility of losses did not constitute ministerial_act therefore any incorrect advice as to whether the estate would be assessed interest would constitute advice on the proper application of federal tax law and not a ministerial_act furthermore mr telesmanich has not shown that the irs employee’s error caused him to delay the payment of taxes see sec_6404 even if the irs employee had told mr telesmanich about the accrual of interest there is nothing to suggest that the taxes would have been paid any earlier than when the funds became available mr telesmanich testified that had he known of the interest he would have accounted for it in the estate’s expenses just as he did for the taxes implying the taxes still would not have been paid until thus respondent was not responsible for the delay in payment with or without any alleged error by the irs employee accordingly respondent did not abuse his discretion when denying the estate’s request for abatement of interest assessed on the underlying tax_liabilities ii equitable_estoppel equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir the doctrine_of equitable_estoppel is applied against the commissioner with utmost caution and restraint 312_f2d_311 9th cir affg 32_tc_998 affg in part and revg in part 32_tc_1017 the traditional elements of equitable estoppel--all of which must be satisfied to invoke the doctrine--are a false representation or misleading silence by the party against whom the doctrine is to be invoked an error in a statement of fact and not an opinion or statement of law ignorance of the fact by the representee reasonable reliance on the act or statement by the representee and detriment to the representee see 104_tc_13 affd 140_f3d_240 4th cir in addition to the traditional elements of equitable_estoppel the court_of_appeals for the third circuit to which this case is appealable requires the party seeking to apply to the doctrine against the government to prove affirmative misconduct on the part of the government officials 126_f3d_433 3d cir citing 827_f2d_907 n 3d cir revg tcmemo_1996_222 not every form of official misconduct constitutes affirmative misconduct see id affirmative misconduct requires more than negligence or even reckless negligence hodel v commissioner tcmemo_1996_348 citing 450_us_785 a government agent’s providing inaccurate information does not constitute affirmative misconduct see 272_f3d_1176 9th cir stating that the government employee negligently providing misinformation or incorrect advice was not affirmative misconduct 787_f2d_431 8th cir stating that the government employee’s arguably misleading or inaccurate statements did not rise to the level of affirmative misconduct the irs employee did not tell mr telesmanich that interest would be assessed if the taxes were not paid on time there is no evidence however that the irs employee omitted this information knowingly or intentionally accordingly the irs employee’s omission does not constitute affirmative misconduct because mr telesmanich has not proven affirmative misconduct on the part of the irs employee we need not address the traditional conditions for application of equitable_estoppel see miller v commissioner tcmemo_2001_55 citing 1_f3d_932 9th cir accordingly petitioner has not met the burden of proving each of the elements of equitable_estoppel to reflect the foregoing decision will be entered for respondent
